IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ANTHONY E. FLOYD,                       §
                                            §
        Defendant Below,                    §   No. 389, 2021
        Appellant,                          §
                                            §   Court Below: Superior Court
        v.                                  §   of the State of Delaware
                                            §
    STATE OF DELAWARE,                      §   Cr. I.D. No. 1109019190 (S)
                                            §
        Plaintiff Below,                    §
        Appellee.                           §
                                            §

                           Submitted: December 21, 2021
                           Decided:   January 4, 2022


                                   ORDER

       On December 6, 2021, the appellant, Anthony E. Floyd, filed this appeal from

a Superior Court order dated and docketed on November 2, 2021, that sentenced him

for a violation of probation. A notice of appeal must be timely filed to invoke the

Court’s appellate jurisdiction.1 On December 7, 2021, the Senior Court Clerk issued

a notice directing Floyd to show cause why this appeal should not be dismissed as

untimely filed. On December 13, 2021, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered on December 10, 2021.

A timely response to the notice to show cause was due on or before December 20,


1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989). Delaware Supreme Court Rule 6 provides that
appeals must be filed within thirty days.
2021. The appellant having failed to respond to the notice to show cause within the

required ten-day period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                      Justice




                                         2